Citation Nr: 1548914	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-19 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for an undiagnosed illness with irritable bowel symptoms, headache, general fatigue, chronic multisymptom joint pain of the upper and lower extremities, and chronic cough, currently rated at 40 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1992 and from November 1993 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which continued a 40 percent rating for the disability of undiagnosed illness with irritable bowel symptoms, headache, general fatigue, chronic multisymptom joint pain of the upper and lower extremities, and chronic cough.

In July 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations provide for compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses of Persian Gulf War veterans.  See 38 C.F.R. § 3.317(a)(1) (2015).  The Veteran suffers from multiple symptoms that are manifestations of one or more undiagnosed illnesses resulting from his service during the Persian Gulf War.  See rating decision of February 2011.

The Veteran seeks entitlement to an evaluation in excess of 40 percent for an undiagnosed illness with irritable bowel symptoms, headache, general fatigue, chronic multisymptom joint pain of the upper and lower extremities, and chronic cough.  He argues that each of his symptoms should be "rated on its own merits as it is clear that even though Gulf War syndrome is undiagnosed in its whole, parts of the disability are diagnosable and ratable."  See Veteran's statement of June 2014.  
He contends that his headaches are so severe as to warrant a compensable evaluation that is separate from his current 40 percent evaluation for the undiagnosed illness.  See transcript of July 2015 Board hearing.  He has stated, "I understand the maximum rating for fibromyalgia is 40 percent, but no allowance is given for increase in severity of my migraine headaches and the IBS symptoms."  See Veteran's statement of June 2014.

The Veteran's service-connected disability is currently rated under Diagnostic Codes 8850-5025 as 40 percent disabling, with an effective date of June 7, 2010.  Diagnostic Code 8850 is used when rating an undiagnosed illness of a Persian Gulf War veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.  In this case, the Veteran's pain has been rated as analogous to fibromyalgia, which is evaluated under Diagnostic Code 5025.  Fibromyalgia is characterized by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  See 38 C.F.R. § 4.71a (2015), DC 5025.  Under Diagnostic Code 5025, the highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  Id.

The Veteran was last afforded VA examinations for respiratory conditions, headaches, intestinal conditions, headaches, elbow and forearm conditions, foot conditions, back conditions, chronic fatigue syndrome, and fibromyalgia, as well as a Gulf War general medical examination, in September 2014.

At the July 2015 Board hearing, the Veteran testified that the symptoms of his undiagnosed disability have been "getting a lot worse . . . in the last year."  See transcript of July 2015 Board hearing.  The alleged worsening included, but was not limited to, the increased frequency and severity of his headaches.

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's undiagnosed illness with irritable bowel symptoms, headache, general fatigue, chronic multisymptom joint pain of the upper and lower extremities, and chronic cough.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (stating that a claimant is entitled to a new VA examination if there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (stating that VA's duty to assist includes a contemporaneous medical examination, in particular if a service-connected disability is alleged to have worsened).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Thereafter schedule the Veteran for examination(s) to determine the current nature and severity of his undiagnosed illness with irritable bowel symptoms, headache, general fatigue, chronic multisymptom joint pain of the upper and lower extremities, and chronic cough.  The claims folder must be made available to the examiner(s), who should indicate in the examination report(s) that the folder was reviewed in conjunction with the examination(s).

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

3. After completing the above action, and any other development that is deemed warranted, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




